On Rehearing.
ANDERSON, J.
It is insisted by appellee’s counsel that the plaintiff’s title to the land, under the will of her father, Fannin, was subject to the life estate of her mother, and that- the statute did not run against her until the death of her mother, the life tenant (a point not made in the original brief.) This rule would obtain if the possession of the defendant and her grantors started after the creation of the plaintiff’s remainder or held under the life tenant; but in the case at bar the possession started before Fannin, the father, and husband of the life tenant, acquired the land, and the statute of limitations was and had been running for years before her death, and before the creation of the plaintiff’s estate in remainder. It is settled law that after the statute begins to run no subsequent disability super*617sedes its operation, unless by statutory provision.— Baker v. Barclift, 76 Ala. 417; Black v. Pratt Coal Co., 85 Ala. 508, 5 South. 89; section 4860 of the Code of 1907. The statute, having started and run for years before the plaintiff’s estate came into existence, was not intercepted because, by the terms of her father’s will, her mother took a life estate in the land, and she was not entitled to same until her mother’s death.
In the case of Gindrat v. Western R. R., 96 Ala. 162, 11 South. 372, 19 L. R. A. 839, the defendant never went into possession of the land until after the execution and recording of the deed creating the remainder.